Citation Nr: 1730382	
Decision Date: 07/31/17    Archive Date: 08/04/17

DOCKET NO.  13-10 520	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming


THE ISSUE

Entitlement to an initial compensable rating for hemorrhoids.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

R. Kettler, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1968 to June 1969 and from June 1973 to June 1992.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cheyenne, Wyoming.  

In March 2015, the Board remanded the matter for additional development.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board sincerely regrets the additional delay, the Board finds that additional evidentiary development is necessary before the Board can adjudicate the claim.  

In March 2015, the Board remanded the matter for the Veteran to be afforded a VA examination.  The remand required that the Veteran be afforded a reasonable opportunity for an examination during a flare-up of his hemorrhoid disorder.  Specifically, the remand instructions required the examining facility to communicate with the Veteran as necessary to maximize the likelihood of performing the examination during a flare-up.  An examination was obtained in August 2015, but there was no evidence that the AOJ or VA facility attempted to schedule the examination during a flare-up of his hemorrhoids.  See July 2015 Request for Physical Examination; July 2015 Correspondence.

The Court of Appeals for Veterans Claims has held that when evaluating disabilities that are subject to periodic exacerbations or outbreaks, such as hemorrhoids, an examination should be scheduled during such an exacerbation.  See Ardison v. Brown, 2 Vet. App. 405 (1994).


Additionally, the Board notes that the March 2015 remand required the examiner to fully consider the Veteran's lay statements regarding the onset and symptoms of the claimed disabilities.  

In the August 2015 examination, the examiner failed to address several lay statements made in the record.  During the examination, the Veteran reported monthly flare-ups of his condition.  In an April 2013 Notice of Disagreement, the Veteran reported experiencing "chronic enlargement" and "bleeding of these hemorrhoids two or three times per week."  Furthermore, the examiner did not comment on the statement of the Veteran's spouse wherein she reported the Veteran's use of suppositories to treat his hemorrhoids.  

Because of these deficiencies, the Board finds that a new VA examination and opinion are necessary in this case.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (holding that once VA undertakes the effort to provide an examination when developing a claim, even if not statutorily obligated to do so, VA must ensure that the examination provided is adequate).

Accordingly, the case is REMANDED for the following action:

1. Provide the claims file to the examiner who conducted the last VA examination for clarification as to the nature and severity of his service-connected hemorrhoids.  The examination must be scheduled during a flare-up of this condition, which is likely to occur at short notice.  All appropriate steps must be taken to give notice to the examining facility of the unusual requirements of this case and to communicate with the Veteran to determine when a flare-up occurs.  The Veteran's claims file, to include a copy of this remand, must be made available to the examiner in conjunction with the examination.

The examiner must indicate whether the Veteran's hemorrhoids are mild or moderate in severity; are large or thrombotic, irreducible, with excessive redundant tissue, evidencing frequent recurrences; or, with persistent bleeding and with secondary anemia, or with fissures.  

All findings and conclusions must be supported with a complete rationale, which must reflect the examiner's consideration and analysis of both the medical and lay evidence of record.  If the requested opinion cannot be provided without resort to speculation, the examiner must clearly and specifically explain why in the report.

2. Next, review the examination report to ensure that it complies with this remand.  If deficient in any manner, corrective procedures must be implemented at once.

3. Thereafter, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, provide the Veteran and his representative with a Supplemental Statement of the Case and afford them a reasonable opportunity to respond.  Then return the case to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Cynthia M. Bruce
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




